        Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 1 of 16



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

  ALLIANCE FOR THE WILD
  ROCKIES,                                         CV 20-22-GF-KLD

                      Plaintiff,
                                                    ORDER
        vs.

  BRENDA BURMAN, Commissioner,
  U.S. Bureau of Reclamation; DAVID
  BERNHARDT, Secretary, U.S.
  Department of Interior,

                      Defendants.

      Plaintiff Alliance for the Wild Rockies, Inc. (“Alliance”), brought this action

under the Endangered Species Act (“ESA”) challenging the Bureau of

Reclamation’s (“Reclamation”) alleged ongoing, unpermitted take of bull trout

through its operation of the Milk River Irrigation Project located east of Glacier

National Park. Reclamation moved to dismiss Alliance’s Complaint under Fed. R.

Civ. P. 12(b)(1), arguing Alliance’s claim was moot. (Doc. 7.) The Court denied

the motion finding effective relief could be granted since the United States Fish

and Wildlife Service (“USFWS”) had not yet issued an Incidental Take Statement

(“ITS”) permitting Reclamation’s take of bull trout. The USFWS has since issued

an ITS. (Doc. 20-1.) Reclamation now moves to dismiss pursuant to Fed. R. Civ. P.

                                          1
        Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 2 of 16



12(h)(3) because the issuance of the ITS has rendered Alliance’s Complaint moot.

(Doc. 19.) For the following reasons, Reclamation’s motion is GRANTED.

I.    Background

      Alliance filed this action on March 25, 2020 challenging Reclamation’s

unpermitted incidental take of bull trout in violation of under Section 9 of the ESA.

(Doc. 1.) Alliance alleges Reclamation’s water control and delivery structures in

the St. Mary River drainage, as part of the Milk River Irrigation Project, are

negatively affecting the native fish population resulting in the mortality of bull

trout, a threatened species. (Doc. 1 at ¶¶ 11-23.) The parties agree that

Reclamation’s operations are subject to the requirements of the ESA and that

taking bull trout is a violation of the ESA.

      At the time Alliance filed its Complaint, Reclamation did not have an ITS

from the USFWS which would exempt it from violating the ESA. 16 U.S.C. §

1539(a)(1)(B). However, Reclamation was engaged in formal consultation with the

USFWS regarding bull trout in the St. Mary Unit, and on September 4, 2020 the

USFWS issued a Biological Opinion (“BiOp”) and accompanying ITS for the St.

Mary Unit. (Doc. 20-1.) It is undisputed that the BiOp and ITS have rendered

Alliance’s request for injunctive relief moot. (Doc. 22 at 7.) The parties disagree,

however, as to whether declaratory relief remains available.

                                           2
        Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 3 of 16



II.   Legal Standard

      Reclamation moves to dismiss pursuant to Fed. R. Civ. P. 12(h)(3). A

motion to dismiss under Rule 12(h)(3) challenges the court’s subject matter

jurisdiction over the action. See Fed. R. Civ. P. 12(h)(3) (“If the Court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”). As the party asserting jurisdiction, the plaintiff bears the burden of

proving its existence. Kingman Reef Atoll Investments, L.L.C. v. United States, 541

F.3d 1189, 1197 (9th Cir. 2008.) The court will presume jurisdiction is lacking until

the plaintiff proves otherwise. Stock West, Inc. v. Confederated Tribes, 873 F.2d

1221, 1225 (9th Cir. 1989).

      In considering a 12(h)(3) motion challenging the facts supporting subject-

matter jurisdiction, a court may consider extra-pleading materials submitted by the

parties. Assoc. of American Medical Colleges v. United States, 217 F.3d 770, 778-

79 (9th Cir. 2000); see also McCarthy v. United States, 850 F.2d 558, 560 (9th Cir.

1988) (“the district court is not restricted to the face of the pleadings, but may

review any evidence, such as affidavits and testimony, to resolve factual disputes

concerning the existence of jurisdiction.”). A federal court is one of limited

jurisdiction; it must dismiss a case upon concluding it lacks jurisdiction. High

Country Resources v. F.E.R.C., 255 F.3d 741, 747 (9th Cir. 2001).

                                           3
        Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 4 of 16



III.   Discussion

       A. The ESA

       Congress enacted the ESA to “provide a program for the conservation of . . .

endangered species and threatened species,” and to “provide a means whereby the

ecosystems upon which endangered species and threatened species may be

conserved[.]” 16 U.S.C. § 1531(a)(3). The ESA implements its goal of recovering

threatened and endangered species to the point where protective measures are no

longer needed through Sections 7 and 9 of the Act. See Babbitt v. Sweet Home

Chapter of Cmtys. For a Great Or., 515 U.S. 687, 699 (1995) (Congress passed the

ESA “to halt and reverse the trend toward species extinction, whatever the cost.”).

       Section 9 of the ESA prohibits any person from “taking” an endangered

species. 16 U.S.C. § 1538(a)(1)(B). The ESA defines “take” to include “harass,

harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to

engage in any such conduct.” 16 U.S.C. § 1532(19). The USFWS has extended the

ESA’s “take” prohibition to certain threatened species, including bull trout. 50

C.F.R. § 17.31(a). The USFWS, however, may find the taking of a species to be

“incidental to, and not the purpose of, the carrying out of an otherwise lawful

activity.” 16 U.S.C. § 1539(a)(1)(B). In such a situation, the USFWS may exempt

the “incidental take” from Section 9’s take prohibition. The incidental take

                                           4
        Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 5 of 16



exemption is typically authorized through an incidental take permit during the

Section 7 consultation process. 16 U.S.C. § 1536(b)(4).

      Section 7 of the ESA requires federal agencies to ensure that their actions

are “not likely to jeopardize the continued existence of any endangered species or

threatened species or result in the destruction or adverse modification” of a

species’ critical habitat. 16 U.S.C. § 1536(a)(2). If an agency’s action may affect a

listed species or critical habitat, the agency must engage in consultation with the

consulting agency, the USFWS in this case. 16 U.S.C. § 1536(b). Consultation

begins with the preparation of a biological assessment and culminates in the

USFWS’ issuance of a BiOp assessing whether the action will likely jeopardize the

listed species or result in destruction or adverse modification of its critical habitat.

50 C.F.R. § 402.14(g) – (h).

      If the USFWS concludes that the agency action will involve “the taking of

an endangered or a threatened species incidental to the agency action [,]” it must

provide an ITS. 16 U.S.C. § 1536(b)(4) (emphasis added). The ITS specifies the

impact of the incidental taking on the species, specifies reasonable and prudent

measures necessary or appropriate to minimize the impact, and sets forth the terms

and conditions the federal agency must comply with. 16 U.S.C. § 1536(b)(4)(C).

“As long as any takings comply with the terms and conditions of the [ITS], the

                                            5
        Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 6 of 16



action agency is exempt from penalties for such takings.” Oregon Natural

Resources Council v. Allen, 476 F.3d 1031, 1034 (9th Cir. 2007).

      B. Motion to Dismiss

      Reclamation moves to dismiss Alliance’s Complaint based on mootness.

The USFWS issued a BiOp and ITS on September 4, 2020, exempting

Reclamation from Section 9 liability so long as it complies with certain terms and

conditions. (Doc. 20-1.) Reclamation therefore argues that Alliance’s Section 9

claim is moot. Reclamation further asserts that the declaratory relief Alliance seeks

is not available and would offer no effective or meaningful relief. Finally,

Reclamation contends granting Alliance declaratory relief would serve as an

improper advisory opinion.

      Mootness is a jurisdictional issue requiring the Court to determine whether a

case or controversy exists under Article III of the Constitution. Maldonado v.

Lynch, 786 F.3d 1155, 1160 (9th Cir. 2015). A case must present a live controversy

to resist dismissal for mootness. Maldonado, 786 F.3d at 1160. “The party

asserting mootness bears the burden of establishing that there is no effective relief

that the court can provide.” Forest Guardians v. Johanns, 450 F.3d 455, 461 (9th

Cir. 2006). The burden to establish mootness is heavy. “[A] case is not moot where

any effective relief may be granted.” Johanns, 450 F.3d at 461 (emphasis in

                                          6
        Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 7 of 16



original).

      The Ninth Circuit has determined that “where, as here, both injunctive and

declaratory relief are sought but the request for injunctive relief is rendered moot,

the case is not moot if declaratory relief would nevertheless provide meaningful

relief.” Center for Biological Diversity v. Lohn, 511 F.3d 960, 964 (2007). The

Ninth Circuit has applied this rule to ESA cases and has determined that under

certain circumstances the availability of declaratory relief may save cases from

mootness. See, e.g. Biodiversity Legal Found. v. Badgley, 309 F.3d 1166, 1173-75

(9th Cir. 2002) (cessation of alleged wrongful conduct did not render declaratory

relief moot although injunctive relief was unwarranted); But see, Lohn, 511 F.3d at

964 (declaratory relief would serve no purpose where the plaintiff’s “ultimate

objective” was met).

      Contrary to Reclamation’s argument that this Court may not provide

declaratory relief in ESA cases, the Ninth Circuit’s guidance on this issue clearly

indicates that this Court may retain jurisdiction over this matter if it finds

declaratory relief would provide Alliance meaningful relief. See e.g., Johanns, 450

F.3d at 462 (allowing ESA claim requesting declaratory relief to go forward);

Badgley, 309 F.3d at 1174 (assuming jurisdiction over ESA claim seeking

declaratory relief). However, where an alleged violation has been remedied by

                                           7
        Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 8 of 16



agency conduct, the agency’s action moots a claim for declaratory relief if no

effective relief can be granted. Defenders of Wildlife v. Jackson, 791 F. Supp. 2d

96, 109 (D.D.C. 2011).

      In Defenders, the plaintiff sought injunctive and declaratory relief requesting

the court order the Environmental Protection Agency to engage in consultation

with the USFWS and declare the agency acted illegally by failing to consult.

Defenders, 791 F. Supp. 2d at 109. The court found the injunctive relief claim

moot because the agency began consulting with the USFWS after the suit was

filed. The court also determined that the agency’s initiation of consultation mooted

the declaratory relief claim because “an order declaring the Agency acted illegally

by failing to consult . . . would accomplish nothing because the Agency had

already begun consulting and, thus, has provided the [plaintiff] with the relief they

seek.” Defenders, 791 F. Supp. 2d at 109. The court concluded that granting

declaratory relief under such circumstances would result in an “improper advisory

opinion.” Defenders,791 F. Supp. 2d at 109.

      In Center for Biological Diversity v. Lohn, the Ninth Circuit found the

plaintiff’s claim for declaratory relief was moot because “no live controversy

remain[ed] between the parties.” 511 F.3d at 964. There, the plaintiff requested the

court declare unlawful the policy an agency used to determine whether a species

                                          8
        Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 9 of 16



should be listed under the ESA. The agency listed the species as endangered while

the lawsuit was pending, prompting the Ninth Circuit to find that declaring the

challenged policy unlawful “would serve no purpose” because the plaintiff’s

“ultimate objective” of having the species listed was achieved. Lohn, 511 F.3d at

964. The court additionally concluded that even if the improper policy was applied

to other species determinations, that occurrence was “too remote and too

speculative a consideration to save this case from mootness.” Lohn, 511 F.3d at

964.

       The Ninth Circuit found the circumstances in Forest Guardians v. Johanns

necessitated a different result. 450 F.3d 455. There, the plaintiff argued the United

States Forest Service violated the ESA by failing to engage in Section 7

consultation with the USFWS. The plaintiff accordingly sought declaratory and

injunctive relief. Upon filing suit, the Forest Service reinitiated consultation which

mooted the plaintiff’s claim for injunctive relief. Johanns, 450 F.3d at 462. The

Ninth Circuit declined to find the plaintiff’s request for declaratory relief moot,

however, because the case involved a continuing practice. Specifically, the grazing

permits at issue “require[d] that the Forest Service obtain from FWS annual

concurrence and that the guidance criteria . . . have been met.” Johanns, 450 F.3d

at 462. The court additionally found declaratory relief warranted because “the

                                           9
       Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 10 of 16



Forest Service’s practice of not complying with [its] requirements is likely to

persist despite the recent re-consultation.” Johanns, 450 F.3d at 462. The court

therefore found that declaratory judgment “would ensure that the Forest Service

does not continue to fail” to meet its responsibilities under the ESA. Johanns, 450

F.3d at 462.

      Here, Alliance seeks a declaration that “Reclamation is violating the ESA.”

(Doc. 1 at 14.) However, because the USFWS issued a BiOp and ITS governing

Reclamation’s predicted incidental take of bull trout, it is undisputed that

Reclamation is not violating the ESA. 1 (Doc. 20-1 at 42-44.) Accordingly, the

USFWS’ action has mooted Alliance’s request that the Court “[d]eclare that

Reclamation is violating the ESA.” A declaration that Reclamation’s past conduct

was in violation of the ESA would “serve no purpose” where Alliance’s “ultimate

objective” – the issuance of an ITS – has occurred. Lohn, 511 F.3d at 960.

      Alliance argues that although the ITS has been issued in this case, the Court

retains jurisdiction to consider its request for declaratory relief because, like in

Johanns, the case involves a continuing practice and an agency with a history of

violating the law. This matter is distinguishable from Johanns and instead falls in




1As explained, the ITS exempts Reclamation from Section 9 liability and resolves
Alliance’s request that this Court order Reclamation to obtain an ITS.
                                           10
       Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 11 of 16



line with the authority finding declaratory relief under this procedural posture

would result in an improper advisory opinion.2 For example, the court in Johanns

found declaratory judgment would provide the plaintiffs with effective relief

because it would govern the agency’s actions during a specified term, ensuring the

agency did not fail to meet its continuing consultation responsibilities under the

ESA. The court supported its reasoning with the fact that the agency had resisted

those responsibilities throughout the litigation. Johanns¸450 F.3d at 462.

      The record in this case does not indicate that Reclamation’s past non-

compliance with the ESA “is likely to persist”. Johanns, 450 F.3d at 462. During

this litigation, Reclamation has not disputed that it is required to obtain an ITS.

Rather, Reclamation has actively engaged in consultation with the USFWS to

obtain an ITS. (Doc. 8-5.) Reclamation has also indicated its intent to comply with

the terms of the issued ITS. (Doc. 20-2 at ¶¶ 5-6.)

      Johanns is also distinguishable because Reclamation does not have any




2  See, e.g. Oregon Wild v. Connor, 2012 WL 3756327, *3 (D. Or. Aug. 27, 2012)
(action challenged by plaintiff was explicitly authorized under Section 7 through
the issuance of an ITS, mooting plaintiff’s claims and rendering challenged actions
“no longer even allegedly wrongful.”); Sw. Ctr. For Biological Diversity v. Forest
Serv., 82 F. Supp. 2d 1070, 1079 (D. Ariz. 2000) (“it would be academic for the
Court to consider [Plaintiff’s] demand for a declaratory judgment that the Forest
Service was in violation of section 7(a)(2) of the [ESA] when the Complaint was
filed, but not now[.]”) (emphasis in original).
                                          11
       Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 12 of 16



continuing obligation to obtain an ITS, and Reclamation is not required to annually

concur with the USFWS to retain the ITS.3 As such, there is no need to “ensure”

Reclamation meets its responsibilities under the ESA; it has already met them by

obtaining an ITS. See Alliance for the Wild Rockies v. U.S. Dept. of Agriculture,

772 F.3d 592, 600, n. 4 (9th Cir. 2014) (distinguishing Johanns where the agency

did not have “a continuing obligation to engage” in challenged ESA requirement).

Reclamation’s operation of the St. Mary Unit without an ITS is therefore not a

“continuing and brooding presence, cast[ing] what may well be a substantial

adverse effect on the interests of the petitioning parties.” Lohn, 511 F.3d at 964.

      Finally, the court in Johanns determined that declaratory judgment would

provide the plaintiffs with effective relief during the specified permit term. Here,

Alliance requests the Court issue a declaratory judgment that would govern

Reclamation’s actions after the ITS term concludes. Alliance’s prospective request

presents issues of ripeness and is not the narrow relief sought in the Complaint.

Plum Creek Timber Company, Inc. v. Trout Unlimited, 255 F. Supp. 2d 1159,

1164-65 (D. Idaho 2003) (jurisdiction to provide declaratory relief exists where a

claim is ripe for adjudication, meaning the parties seek more than an advisory



3 Additionally, unlike in Johanns where the agency resisted the permit
requirements, Reclamation has not disputed its obligation to comply with the ITS
terms and conditions.
                                          12
       Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 13 of 16



opinion and “one’s fears are sufficiently real and immediate[.]”) (quoting

DImperio v. United States, 575 F. Supp. 248 (D.N.J. 1983) (internal quotations

omitted)).

      Alliance alternatively argues that this Court has jurisdiction to consider the

merits because this case falls within an exception to the mootness doctrine.

Alliance first argues that the voluntary cessation exception applies. “[A]

defendant’s voluntary cessation of a challenged practice does not deprive a federal

court of its power to determine the legality of the practice.” City of Mesquite v.

Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982). Under such circumstances, “[a]

case might become moot if subsequent events made it absolutely clear that the

allegedly wrongful behavior could not reasonably be expected to recur.” Friends of

the Earth, Inc. v. Laidlaw Envtl. Servs. Inc., 528 U.S. 167, 189 (2000) (quoting

United States v. Concentrated Phosphate Export Assn.¸393 U.S. 199, 203 (1968)).

      Here, Reclamation did not voluntarily cease operating the St. Mary Unit

without an ITS. Rather, Reclamation initiated consultation with the USFWS

concerning its operation of the St. Mary Unit. The USFWS thereafter issued a

BiOp and ITS exempting Reclamation from Section 9 liability. Additionally,

because Reclamation is now operating under the ITS and has acted to comply with




                                          13
       Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 14 of 16



the terms of the ITS, 4 the Court is convinced that “the challenged conduct cannot

be reasonably expected to start up again.” Laidlaw, 528 U.S. at 189. The voluntary

cessation exception does not save this action from mootness.

      Alliance next argues that the “capable of repetition yet evading review”

exception to mootness applies. “The exception applies only where (1) the duration

of the challenged action is too short to allow full litigation before it ceases; and (2)

there is a reasonable expectation that the plaintiffs will be subjected to it again.”

Badgley, 309 F.3d at 1173 (quoting Greenpeace Action v. Franklin, 14 F.3d 1324

(9th Cir. 1992)). The exception does not apply.

      First, the Court is not convinced that the challenged conduct –

Reclamation’s operation of the St. Mary Unit without an ITS – is of too short a

duration that it cannot be fully litigated. In fact, Alliance’s Complaint states that

the challenged action began in 2000. (Doc. 1 at ¶ 23.) Twenty years is more than

enough time to litigate a case. Further, Alliance has not shown that Section 9

challenges inherently evade full adjudication. See, e.g., Cold Mountain v. Garber,

375 F.3d 884, 889-90 (9th Cir. 2004); Center for Biological Diversity, et al. v.

Marina Point Development Associates, 434 F. Supp. 2d 789, 795-96 (C.D. Cal.



4For example, Reclamation has successfully tested an adult fish screen and will
not operate the St. Mary canal until fish screens are installed on all gates conveying
water. See Doc. 20-2 at ¶¶ 4-6.
                                           14
       Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 15 of 16



2006); Alliance for the Wild Rockies v. U.S. Dept. of Agriculture, 772 F.3d 592,

605 (9th Cir. 2014).

      Second, Alliance argues that it could be subjected to the challenged action

again because there is a possibility that Reclamation could fail to obtain a new ITS

once the term of the current ITS lapses. “Federal courts are not authorized to

address such theoretical possibilities.” Native Village of Noatak v. Blatchford, 38

F.3d 1505, 1510 (9th Cir. 1994) (overruled on other grounds). Even if Reclamation

hypothetically fails to obtain a new ITS but continues to take bull trout in violation

of the ESA, that conduct would constitute an entirely new violation subject to

judicial review. Oregon Wild, 2012 WL 3756327, *3 (because new violations are

subject to a jurisdictional sixty-day notice requirement, they must be asserted in a

new lawsuit). Additionally, such hypothetical conduct could be temporarily or

permanently enjoined until an ITS is issued. The availability of such relief runs

counter to “[t]he purpose of the capable of repetition but evading review exception

to the mootness doctrine . . . to facilitate review of an action that is likely to recur

and be completed before the court can act.” American Wild Horse Preservation

Campaign, et al. v. Salazar, 800 F. Supp. 2d 270, 274 (D.D.C. 2011) (emphasis in

original).




                                            15
       Case 4:20-cv-00022-KLD Document 30 Filed 10/30/20 Page 16 of 16



IV.   Conclusion

      Having considered Reclamation’s motion, the Court determines that

dismissal is warranted. Reclamation’s incidental take of bull trout has been

authorized by the ITS. Accordingly, Alliance has achieved its relief sought and the

Section 9 claim is moot. A declaratory judgment concerning the lawfulness of

Reclamation’s past conduct has no relation to Reclamation’s future conduct and

would be an improper advisory opinion. See Oregon Wild, 2012 WL 3756327, *3

(action challenged by plaintiff was explicitly authorized under Section 7 through

the issuance of an ITS, mooting plaintiff’s claims and rendering challenged actions

“no longer even allegedly wrongful.”); Defenders of Wildlife, et al. v. Martin, 454

F.Supp.2d 1085, 1105 (E.D. Wash. 2006) (concluding that the issuance of a

declaratory judgment about moot conduct “would have no [future] effect and

would be in the nature of an advisory opinion.”).

      Accordingly, IT IS ORDERED that Defendants’ Motion to Dismiss (Doc.

19) is GRANTED and this matter is DISMISSED with prejudice.

      IT IS ORDERED.

      DATED this 30th day October, 2020.

                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge

                                         16
